Broyles, C. J.
1. The assignments of error in the bill of exceptions upon, the rulings on the pleadings in the ease are without merit.
2. The court did not err in overruling the motions to dismiss the suit.
3. Under repeated decisions of the Supreme Court and of this court, rulings upon the pleadings in a ease can not be the basis of a motion for a new trial. This ruling disposes of special grounds 1, 2, and 6 of the motion for a new trial. The remaining special grounds of the motion show no cause for a reversal of the judgment.
4. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodioorth, JJ., concur.